DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of Applicant's claim for priority under 35 U.S.C. § 119(a) with reference to Application Number:  JP2018-201047 filed on 10/25/2018.
Claim Objections
Claim 1 objected to because of the following informalities: 
In line 2: “including in a backrest portion a massage mechanism” should be corrected to -- including, in a backrest portion, a massage mechanism--
In line 5: “a drive mechanism portion having a stationary portion movably supporting the massaging member” should be corrected to --a drive mechanism portion having a portion stationary to the drive mechanism, said stationary portion movably supporting the massaging member--
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US PGPub 2017/0281455) in view of Hollington et al (US PGPub 2008/0200849), and further in view of Tsukada et al. (US PGPub 2007/0167887).
Regarding claim 1, Yoshida teaches a massage machine (see abstract and Fig. 1) including in a backrest portion a massage mechanism (see Fig. 1, massage mechanism  located in backrest portion of the chair; see paragraph 26) with a massaging member (see Figs 13, massage member 321 located on massage mechanism), for administering with the massaging member a massage to a user while supporting a body of the user at least on the backrest portion (see figs 1 and 13; see paragraph 26, the mechanism is intended to massage a user sitting in a chair), the massage machine comprising: 
a drive mechanism portion (see Fig. 2, 330 and paragraph 35 describing kneading motor mechanism; ; see also fig 13) having a stationary portion movably supporting the massaging member (See fig. 13 and paragraph 35; the shaft 333 rotates to move the massage member 321, but is stationary in its position relative to the moving rollers), the drive mechanism portion making the massaging portion perform a relative motion relative to the stationary portion 
an ascent-descent mechanism (Fig. 2, lifting and lowering motor mechanism 360; see also Fig. 8B, massage mechanism mounted to move the mechanism up and down with the up-and-down motor mechanism) adjustably moving up and down a position of the massaging member along the backrest portion together with the entire drive mechanism portion (see paragraph 40-41); and 
a controller configured to control operation of the drive mechanism portion (see Fig. 2, controller 800; see paragraphs 43-45), 
wherein the controller is configured to 
control the drive mechanism portion to make the massaging member perform a relative reciprocating movement relative to the stationary portion (see paragraphs 35 and 44 control drives motors to operate the kneading movement of the massage members), and
control the ascent-descent mechanism to make the massaging member and the drive mechanism portion perform an up-down movement in coordination with the relative reciprocating movement (see paragraph 41, the up-down mechanism is controlled in coordination with the kneading mechanism motor)
Yoshida is capable of adjusting the applied locus by adjusting the motor for each direction (see paragraphs 53-355). However, Yoshida does not explicitly disclose controlling the drive mechanism to perform a relative reciprocating movement within a partial movement range corresponding to a partial segment of the reference locus.
However, Hollington teaches an analogous body massager (see abstract and Fig. 1b) wherein the drive mechanism is controlled (see Fig. 2) to perform a relative reciprocating movement within a partial movement range corresponding to a partial segment of the reference locus (see Fig 4 showing the reference locus, see Fig. 6 showing examples of controlling the massage member to reciprocate within a partial movement range corresponding to a partial segment of the reference locus, see paragraphs 57-59).
Yoshida teaches that a variety of massage motions is possible using the different motors to achieve different types of massage effects (see paragraph 74). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Yoshida to control the massage members to move within a partial movement range, as taught by Hollington, for the purpose of controlling the massage members to perform a massage motion that may be preferred for the use (see paragraphs 6 and 56 of Hollington).
Yoshida further does not disclose the controller configured to control the ascent-descent mechanism to make the massaging member and the drive mechanism portion perform an up-down movement in coordination with the relative reciprocating movement of the massaging member such that the movement produced by the drive mechanism portion and the movement produced by the ascent-descent mechanism are combined together to produce an 
However, Tsukada teaches an analogous massage device (see abstract and Fig. 1) with a massaging member (Fig. 8A, roller 30 that performs the massage); an ascent-descent mechanism (Fig. 3, massage mechanism 20 mounted on railings 16) adjustably moving up and down a position of the massaging member along the backrest portion together with the entire drive mechanism portion (see paragraph 53); and a drive mechanism portion (Figs. 7 and 8A-8B  drive mechanism portion being the mechanism for controlling the rollers including motors 41 and 42 and shafts 34 and 36, and gears 50, 52, 54); a controller configured to control operation of the drive mechanism portion and the ascent-descent mechanism ((see Fig. 9, controller 110; see paragraph 57), to make the massaging member and the drive mechanism portion perform an up-down movement in coordination with the relative reciprocating movement of the massaging member (see Fig. 16 and paragraph 66) such that the movement produced by the drive mechanism portion and the movement produced by the ascent-descent mechanism are combined together to produce an actual motion of the massaging member so as to describe a locus which is a curve different from the reference locus (see annotated Figs 12 and 17 of Tsukada below; see also paragraph 66, the movement in the y-axis direction is altered to achieve a modified locus curve different from the reference locus).
Yoshida that it is intended for movement along various planes (see paragraph 5). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Yoshida to control the ascent-descent mechanism in coordination with the relative reciprocating movement of the massage member 

    PNG
    media_image1.png
    477
    401
    media_image1.png
    Greyscale

Annotated Figs 12b and 17 of Tsukada
Regarding claim 2, Yoshida as modified, further teaches wherein the controller is configured to use, as the movement range within which the drive mechanism portion makes the massaging member perform the relative reciprocating movement (see above, Yoshida as modified by Hollington, controls to massage members in a partial movement range), a predetermined partial segment of the reference locus of which a front-rear position on the locus is frontward and close to the user (see paragraph 46 and Figs 7a-7c; Yoshida teaches only controlling the massage members to move in the front-rear position, the front-most position being closest to the user).
Regarding claim 4, Yoshida, as modified by Hollington, further teaches wherein the controller is configured to set, as the movement range within which the drive mechanism portion makes the massaging member perform the relative reciprocating movement, two or more predetermined partial segments including at least one of, of the reference locus, a left-end part, a right-end part, an upper-end part, and a lower-end part on the locus (see Figs. 4 and 6 and paragraphs 57-59 of Hollington, Hollington teaches that the total possible movement of the massage member can be split into different sectors, in modifying Yoshida, this would be splitting up the reference locus into different segments, including the left, right, upper, and lower parts) and allow switching between a state where the controller chooses one of the set predetermined partial segments and a state where the controller chooses another of the set predetermined partial segments (see Hollington Fig 6 and paragraph 69 of Hollington; Yoshida’s controller is able to switch between different modes of operation, see Figs. 10-12 for example, as modified by Hollington, these different modes include states where partial segments are selected). 
Regarding claim 5, Yoshida, as modified, further teaches wherein the controller is configured to control the drive mechanism portion and the ascent- descent mechanism such that the movement (see Fig. 2 of Yoshida, controller controls drive mechanism 331 and lifting and lowering mechanism 360) produced by the drive mechanism portion and the movement produced by the ascent-descent mechanism are combined together to produce the actual motion of the massaging member (see annotated Fig. 17 of Tsukada above) so as to describe one of a plurality of switchable loci of different sizes which are each a curve (see Figs 10 and 11 of Yoshida; see also Figs 21 and 22 of Tsukada; Yoshida teaches that different sizes of loci can 
Regarding claim 6, Yoshida further teaches wherein 24Masuvalley & Partners Docket No.: 16085-314USthe drive mechanism portion includes (Fig. 2, 330), as a mechanism that moves the massaging member (see paragraph 35): a kneading shaft (Fig. 13, 333) supported rotatably and driven to rotate by a predetermined drive source (Fig. 13, motor 331; see paragraph 35, motor drives shaft to rotate); an eccentric rotor portion formed integrally on the kneading shaft so as to be oblique relative thereto (Fig. 13, pivotally moving bodies 332; see paragraph 35); and a massaging member support arm (Fig. 13. 395) fitted to the eccentric rotor portion so as to be rotatable relative thereto (see Fig. 13, arm fitted to rotor; see paragraph 35 describing the motion), the massaging member support arm having the massaging member fixed to an end portion thereof so as to support the massaging member in a protruding state (see Fig. 13, massage member 331 protrudes from the mechanism and is fixed to the end of the arm 395), wherein as the kneading shaft rotates, the eccentric rotor portion rotates eccentrically about the kneading shaft, and as the eccentric rotor portion rotates, the massaging member support arm filled around the eccentric rotor portion swings continuously, thereby making the massaging member on an end portion of the massaging member support arm perform repeatedly a relative motion so as to describe the reference locus (see paragraphs 35 and 44 describing the kneading mechanism driving the massage members; see Fig 5 showing an example of the reference locus created from these movements).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US PGPub 2017/0281455) in view of Hollington et al (US PGPub 2008/0200849), and further in view of Tsukada et al. (US PGPub 2007/0167887) as applied to claim 1 above, and further in view of Yamamoto et al. (US PGPub 2004/0025239).
Regarding claim 3, Yoshida, as modified, teaches all previous elements of the claim as stated above. Yoshida does not teach wherein the controller is configured to allow switching between a state where the controller chooses, as the movement range within which the drive mechanism portion makes the massaging member perform the relative reciprocating movement, a predetermined partial segment of the reference locus that includes a frontmost position closest to the user and a state where the controller chooses, as the movement range within which the drive mechanism portion makes the massaging member perform the relative reciprocating movement, a predetermined partial segment of the
However, Yamamoto teaches an analogous massage device (see abstract and Fig. 1) wherein the controller (see Fig. 4)  is configured to allow switching between a state where the controller chooses, as the movement range within which the drive mechanism portion makes the massaging member perform the relative reciprocating movement, a predetermined partial segment of the reference locus that includes a frontmost position closest to the user (see Fig. 20A and paragraph 98, the controller drives the massage balls in a reciprocating movement whose path is closes to the human body) and a state where the controller chooses, as the movement range within which the drive mechanism portion makes the massaging member perform the relative reciprocating movement, a predetermined partial segment of the (see Fig. 20B and paragraph 99, the controller drives the massage balls in a reciprocating movement whose path is furthest from the human body)
Yoshida, as modified, teaches a massage device that drives the massage members in a relative reciprocating movement within a partial movement range corresponding to a partial segment of a reference locus. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Yoshida to control the massage members between states where the relative reciprocating movement is in a partial range including the front-most position closest to the user and a state where the relative reciprocating movement is in a partial range including the rear-most position to the user, as taught by Yamamoto, for the purpose of applying both a kneading and loosening up-effect on the muscle and a rubbing movement on the muscle (see paragraphs 98 and 99 of Yamamoto).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inada et al. (US PGPub 2020/0121549) which discloses a massage chair with inflatable cells; Inada (US 4,009,710) which discloses a massage mechanism describing different reference loci; Morita et al. (US PGPub 2005/0192520) which discloses a tapping and kneading massage mechanism. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785             

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799